                Case 19-10998-BLS   Doc 227-2   Filed 06/06/19   Page 1 of 17



                                        Exhibit A

                                Bidding Procedures Order




01:24575391.1
                          Case 19-10998-BLS            Doc 227-2        Filed 06/06/19       Page 2 of 17



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                   )
           In re:                                                  )    Chapter 11
                                                                   )
           Hospital Acquisition LLC, et al.,1                      )    Case No. 19-10998 (BLS)
                                                                   )
                                     Debtors.                      )    Jointly Administered
                                                                   )
                                                                   )    RE: Docket No. ___

                          ORDER ESTABLISHING BIDDING PROCEDURES RELATING
                        TO THE SALES OF ALL OR A PORTION OF THE DEBTORS’ ASSETS

                    Upon consideration of the motion (the “Motion”) of the debtors and debtors in possession

           in the above-captioned chapter 11 cases (collectively, the “Debtors”)2 seeking entry of this order

           (the “Bidding Procedures Order”) (i) approving the proposed auction and bidding procedures

           attached Exhibit B to the Motion (the “Bidding Procedures”) by which the Debtors will solicit

           and select the highest or otherwise best offer for the sale of substantially all or a portion of their

           assets (the “Assets”) through one or more sales of the Assets (each, a “Sale Transaction” or

           “Sale”); (ii) establishing procedures for the assumption and assignment of executory contracts

           and unexpired leases, including notice of proposed cure amounts (the “Assumption and

           Assignment Procedures”); (iii) approving the form and manner of notice of all procedures,

                    1
                       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
           identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
           LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
           Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
           LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
           Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC
           (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592);
           LifeCare Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare
           Hospitals of Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San
           Antonio Specialty Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare
           Hospitals of Pittsburgh LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition
           MI LLC (4982); LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare
           Hospitals at Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is
           5340 Legacy Drive, Suite 150, Plano, Texas 75024.
                     2
                       Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the
           Motion or the Bidding Procedures, as applicable.



01:24575391.1
                       Case 19-10998-BLS         Doc 227-2      Filed 06/06/19      Page 3 of 17



         protections, schedules, and agreements described in the Motion and attached thereto, including

         the Debtors’ selection of one or more stalking horse bidders (each a “Stalking Horse Bidder”), if

         any, and the provision of Bid Protections (as defined below) to such Stalking Horse Bidder, if

         necessary; (iv) scheduling (a) a date for an auction if the Debtors receive one or more timely and

         acceptable Qualified Bids (the “Auction”) and (b) a final hearing (the “Sale Hearing”) to

         approve one or more Sales of the Assets; and (v) granting related relief, all as more fully

         described in the motion; and it appearing that the relief requested is in the best interests of the

         Debtors’ estates, their creditors, and other parties-in-interest; and it appearing that this Court has

         jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that the

         motion is a core proceeding pursuant to 28 U.S.C. § 157; and adequate notice of the motion and

         opportunity for objection having been given, with no objections having been filed, or all

         objections having been resolved or overruled, as the case may be; and it appearing that no other

         notice need be given; and after due deliberation and sufficient cause therefor,

         IT IS HEREBY FOUND AND DETERMINED THAT:

                I.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

         1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The predicates for the relief

         granted herein are Bankruptcy Code sections 105, 363, and 365 and Bankruptcy Rules 2002,

         6004, and 6006. Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                II.     The legal and factual bases set forth in the Motion establish just cause for the

         relief granted herein. Entry of this Bidding Procedures Order is in the best interests of the

         Debtors and their respective estates, creditors, and all other parties-in-interest.

                III.    The notice of the Motion, the Bidding Procedures Hearing, and the proposed entry

         of this Bidding Procedures Order was adequate and sufficient under the circumstances of these

         chapter 11 cases, and such notice complied with all applicable requirements of the Bankruptcy
01:24575391.1
                                                            2
                       Case 19-10998-BLS        Doc 227-2      Filed 06/06/19       Page 4 of 17



         Code, the Bankruptcy Rules, and the Local Rules. Accordingly, no further notice of the Motion,

         the Bidding Procedures Hearing, or this Bidding Procedures Order is necessary or required.

                IV.     The Debtors have demonstrated a compelling and sound business justification for

         the Court to grant the relief requested in the Motion, including, without limitation, to (i) approve

         the Bidding Procedures, including the procedures for selecting one or more Stalking Horse

         Bidders; (ii) establish the Assumption and Assignment Procedures; (iii) approve the form and

         manner of notice of all procedures, protections, schedules, and agreements described in the

         Motion and attached thereto; (iv) schedule a date for the (a) Auction and (b) Sale Hearing; and

         (v) grant related relief as set forth herein. Such compelling and sound business justification,

         which was set forth in the Motion and on the record at the Bidding Procedures Hearing, are

         incorporated herein by reference and, among other things, form the basis for the findings of fact

         and conclusions of law set forth herein.

                V.      All objections to the relief requested in the Motion that have not been withdrawn,

         waived, or settled as announced to the Court at the Bidding Procedures Hearing or by stipulation

         filed with the Court are overruled except as otherwise set forth herein.

                VI.     The Bidding Procedures, substantially in the form attached as Exhibit B to the

         Motion and incorporated herein by reference as if fully set forth in this Bidding Procedures

         Order, are fair, reasonable and appropriate and represent the best method for maximizing the

         value of the Debtors’ estates.

                VII.    The Sale Notice, substantially in the form attached to the Motion as Exhibit C,

         respectively, and incorporated herein by reference as if fully set forth in this Bidding Procedures

         Order, are appropriate and reasonably calculated to provide all interested parties with timely and

         proper notice of the sale of Assets, including the sale of Assets free and clear of all liens, claims,


01:24575391.1
                                                           3
                         Case 19-10998-BLS           Doc 227-2        Filed 06/06/19       Page 5 of 17



         and encumbrances, the Sale Transaction(s), the Bidding Procedures, the Auction and the Sale

         Hearing, and no other or further notice is required.

                 VIII.    The Post-Auction Notice, substantially in the form attached to the Motion as

         Exhibit D and incorporated herein by reference as if fully set forth in this Bidding Procedures

         Order, is appropriate and reasonably calculated to provide all interested parties with timely and

         proper notice of the Successful Bidder(s), and no other or further notice is required.

                 IX.      The Assumption and Assignment Notice, substantially in the form attached to the

         Motion as Exhibit E and incorporated herein by reference as if fully set forth in this Bidding

         Procedures Order, is appropriate and reasonably calculated to provide all interested parties with

         timely and proper notice of the potential assumption and assignment of the Designated Contracts

         in connection with the sale of the Assets and the related Cure Costs, and no other or further

         notice is required.

                 X.       The findings of fact and conclusions of law herein constitute the Court’s findings

         of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable

         pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law,

         they are adopted as such. To the extent any conclusions of law are findings of fact, they are

         adopted as such.

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

                 1.       The Motion is granted as set forth herein.3




                 3
                    Notwithstanding anything to the contrary herein, the consummation of any Sale Transaction(s) is subject
         to entry of the Sale Order(s).
01:24575391.1
                                                                 4
                      Case 19-10998-BLS          Doc 227-2         Filed 06/06/19   Page 6 of 17



         A.     The Timeline for the Sale

                2.      The Debtors are authorized to proceed with the Sale Transaction(s) in accordance

         with the Bidding Procedures and are authorized to take any and all actions reasonably necessary

         or appropriate to implement the Bidding Procedures in accordance with the following timeline:

                                   Date                                               Event
         July 17, 2019                                               Assumption and Assignment Service Date
         August 1, 2019 at 5:00 p.m. (prevailing Eastern Time)       Bid Deadline
                                                                     Sale Objection Deadline and Assumption
         August 1, 2019 at 5:00 p.m. (prevailing Eastern Time)
                                                                     and Assignment Objection Deadline
         August 6, 2019 at 10:00 a.m. (prevailing Central Time)      Auction
         August 8, 2019 at 5:00 p.m. (prevailing Eastern Time)       Auction Objection Deadline
         August 12, 2019 at 12:00 p.m. (prevailing Eastern Time)     Reply Deadline
         August 13, 2019 at 10:00 a.m. (prevailing Eastern Time)     Sale Hearing

                3.      The Debtors reserve the right, and are authorized to, modify the above timeline

         and the Bidding Procedures (the “Modifications”) in accordance with the provisions of the

         Bidding Procedures.

         B.     The Bidding Procedures

                4.      The Bidding Procedures are approved in their entirety.              The Debtors are

         authorized to take any and all actions reasonably necessary or appropriate to implement the

         Bidding Procedures in accordance therewith. The failure to specifically include or reference a

         particular provision of the Bidding Procedures in this Order shall not diminish or impair the

         effectiveness of such provision.

                5.      The Debtors are authorized, in accordance with the Bidding Procedures, to require

         Diligence Parties to submit written indications of interest specifying, among other things, the

         Assets proposed to be acquired, the amount and type consideration to be offered, and any other

         material terms to be included in a bid by such party.

                6.      The process and requirements associated with submitting a Qualified Bid are

         approved as fair, reasonable, appropriate and designed to maximize recoveries for the benefit of
01:24575391.1
                                                            5
                      Case 19-10998-BLS        Doc 227-2      Filed 06/06/19     Page 7 of 17



         the Debtors’ estates, creditors, and other parties in interest. As further described in the Bidding

         Procedures, the Bid Deadline shall be August 1, 2019 at 5:00 p.m. (prevailing Eastern Time).

         Any disputes or objections to the selection of Qualified Bid(s), Successful Bid(s), or Backup

         Bid(s) (all as defined in the Bidding Procedures) shall be resolved by this Court at the Sale

         Hearing as set forth herein.

                7.      The Debtors are authorized to conduct the Auction in accordance with the Bidding

         Procedures. The Auction shall take place on August 6, 2019 at 10:00 a.m. (prevailing Central

         Time) at the offices of counsel for the Debtors, Akin Gump Strauss Hauer & Feld LLP, 2300 N.

         Field Street, Suite 1800, Dallas, TX 75201 or at such other place and time as the Debtors shall

         notify all Qualified Bidders and the Consultation Parties.

         C.     Stalking Horse Bidder, Related Bidding Protections and Purchase Agreement

                8.      In accordance with the Bidding Procedures, the Debtors may enter into a Stalking

         Horse Agreement, subject to higher or otherwise better offers at the Auction, with any Stalking

         Horse Bidder that submits a Qualified Bid acceptable to the Debtors to establish a minimum

         Qualified Bid at the Auction.

                9.      Absent further order of the Court, the Stalking Horse Agreement shall limit the

         break-up fees to an amount no greater than 3% of the Qualified Bid and expense reimbursement

         in an amount not to exceed $250,000 (together with the Minimum Overbid Increment, the “Bid

         Protections”). In the event that the Debtors determine that the Bid Protections must exceed the

         amounts set forth herein, the Court shall hold a hearing on the approval of any such greater Bid

         Protections on an expedited basis, upon the request of the Debtors.

                10.     In the event that the Debtors select one or more parties to serve as a Stalking

         Horse Bidder, upon such selection, the Debtors shall provide, to all parties on the Rule 2002 List,

         all parties expressing an interest in the Assets and all parties holding liens on such Assets, three
01:24575391.1
                                                          6
                      Case 19-10998-BLS        Doc 227-2      Filed 06/06/19     Page 8 of 17



         (3) business days’ notice of and an opportunity to object to the designation of such Stalking

         Horse Bidder and disclosure of the Bid Protections set forth in the Stalking Horse Agreement,

         and absent objection, the Debtors selection of such Stalking Horse Bidder shall be deemed

         designated without further order of the Court. To the extent necessary, the Debtors’ right to seek

         this Court’s approval of one or more Stalking Horse Bidders, with notice and a hearing, is hereby

         preserved.

         D.     Notice Procedures

                12.     The form of Sale Notice substantially in the form attached to the Motion as

         Exhibit C is approved.

                78.     13.     Within seven (7) days after the entry of this Order or as soon as reasonably

         practicable thereafter, the Debtors shall serve the Sale Notice, this Order, including the Bidding

         Procedures by first-class mail, postage prepaid, upon (i) all entities reasonably known to have

         expressed an interest in a transaction with respect to all or part of the Assets within the past two

         (2) years; (ii) all entities known to have asserted any lien, claim, interest, or encumbrance in or

         upon any of the Assets; (iii) counsel for the Committee; (iv) counsel to the DIP Lender;

         (v) counsel to the Prepetition Priming Term Loan Lenders; (vi) counsel to the Prepetition

         Priming Term Facility Agent; (vii) counsel to the Prepetition Second Term Facility Agent; and

         (viii) the U.S. Trustee; provided, however, that to the extent email addresses are available for any

         of the foregoing parties, such parties may be served by email.

                14.     In addition, within five (5) days after the entry of the Bidding Procedures Order or

         as soon as reasonably practicable thereafter, the Debtors shall serve the Sale Notice by first-class

         mail, postage prepaid or, for those parties who have consented to receive notice by the ECF

         system, by ECF, upon (i) all federal, state, and local regulatory or taxing authorities or recording

         offices which have a reasonably known interest in the relief granted herein; (ii) the United States
01:24575391.1
                                                          7
                      Case 19-10998-BLS         Doc 227-2      Filed 06/06/19   Page 9 of 17



         Attorney’s offices for the District of Delaware and the Northern District of Texas; (iii) the

         Internal Revenue Service; (iv) all parties entitled to notice pursuant to Local Rule 2002-1(b);

         (v) all known creditors of the Debtors, including their contract counterparties; and (vi) all

         registered holders of equity securities in the Debtors.

                15.     Service of the Sale Notice as described above shall be sufficient and proper notice

         of the Sale Transaction with respect to known interested parties.

                16.     The Debtors are directed to publish the Sale Notice, as modified for publication,

         in the New York Times and the Dallas Morning News on one occasion on the Mailing Date or as

         soon as reasonably practicable thereafter. In addition, the Debtors are authorized, but not

         directed, to (i) publish the Sale Notice in additional publications as the Debtors deem appropriate

         and (ii) cause the Sale Notice to be posted on their case information website at

         https://cases.primeclerk.com/HospitalAcquisition.

                17.     Service of the Sale Notice as described above shall be sufficient and proper notice

         of the Sale Transaction with respect to all unknown parties.

                18.     The form of the Post-Auction Notice, substantially in the form attached to the

         Motion as Exhibit D, is approved. As soon as reasonably practicable after the conclusion of the

         Auction, the Debtors shall file on the docket, but not serve, the Post-Auction Notice identifying

         any Successful Bidder(s).

         E.     Assumption and Assignment Procedures

                19.     The Assumption and Assignment Procedures, as detailed in the Motion and

         incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are

         approved.

                20.     The Notice of Assumption and Assignment, substantially in the form attached to

         the Motion as Exhibit E, is approved.
01:24575391.1
                                                           8
                      Case 19-10998-BLS        Doc 227-2      Filed 06/06/19     Page 10 of 17



                21.     On or before July 17, 2019 (any such date, the “Assumption and Assignment

         Service Date”), the Debtors shall file with the Court, and post on the Case Website at

         https://cases.primeclerk.com/HospitalAcquisition, the Notice of Assumption and Assignment and

         Designated Contracts List. If no Cure Cost is listed on the Designated Contracts List, the

         Debtors believe that there is no Cure Cost, as of the date of such notice. On the Assumption and

         Assignment Service Date, the Debtors shall serve, via first-class mail, a customized version of

         the Notice of Assumption and Assignment that contains the DCL Instructions and Necessary

         Notice Information, but omits the Designated Contracts List, on all counterparties to the

         Designated Contracts. In addition, the Debtors shall serve, via first-class mail, a modified

         version of the Notice of Assumption and Assignment that contains the DCL Instructions and

         Necessary Notice Information, but omits the Designated Contracts List on all parties on the Rule

         2002 Notice List. Service of such Notice of Assumption and Assignment as set forth herein shall

         be deemed proper, due, timely, good and sufficient notice of, among other things, the proposed

         assumption and assignment of the Designated Contracts and rights thereunder, the Cure Costs,

         and the procedures for objecting thereto, and no other or further notice is necessary.

                22.     Any objection by a counterparty to a Designated Contract (a “Designated

         Contract Objection”) must (i) be to the proposed assumption and assignment of the applicable

         Designated Contract or Cure Costs, if any; (ii) state, with specificity, the legal and factual basis

         thereof as well as what Cure Costs such objecting party believes are required, if any; and

         (iii) include appropriate documentation in support thereof. All Designated Contract Objections

         must be filed and served on (i) counsel to the Debtors, (a) Akin Gump Strauss Hauer & Feld

         LLP, 2001 K Street, N.W., Washington, DC 20006, Attn:                   Scott L. Alberino, Esq.

         (salberino@akingump.com) and Kevin M. Eide, Esq. (keide@akingump.com) and 2300 N. Field


01:24575391.1
                                                          9
                      Case 19-10998-BLS         Doc 227-2     Filed 06/06/19    Page 11 of 17



         Street, Suite 1800, Dallas, TX 75201, Attn: Sarah Link Schultz, Esq. (sschultz@akingump.com)

         and (b) Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street,

         Wilmington, Delaware 19801, Attn: M. Blake Cleary, Esq. (mbcleary@ycst.com); (ii) the Office

         of the United States Trustee for the District of Delaware, 844 King Street, Suite 2207,

         Wilmington,      Delaware,      19801,      Attn:         Benjamin       A.     Hackman,       Esq.

         (Benjamin.A.Hackman@usdoj.gov); (iii) counsel to the DIP Lender, King & Spalding LLP, 1185

         Avenue of the Americas, New York, New York 10036, Attn:                   Arthur Steinberg, Esq.

         (asteinberg@kslaw.com), Terry D. Novetsky, Esq. (tnovetsky@kslaw) and Scott Davidson, Esq.

         (sdavidson@kslaw.com); (iv) counsel to the Prepetition Priming Term Loan Lenders, Ropes &

         Gray LLP, 1211 Avenue of the Americas, New York, NY 10036, Attn: Matthew M. Roose, Esq.

         (matthew.roose@ropesgray.com); (v) counsel to the Prepetition Priming Term Facility Agent,

         Thompson Hine LLP, 335 Madison Avenue, 12th Floor, New York, NY 10017, Attn: John H.

         Bae, Esq. (john.bae@thompsonhine.com), (vi) counsel to the Prepetition Second Term Facility

         Agent, Shearman & Sterling LLP, 599 Lexington Avenue, New York, NY 10022, Attn: Ned S.

         Schodek,      Esq.     (ned.schodek@shearman.com)           and      Jordan     Wishnew,       Esq.

         (jordan.wishnew@shearman.com); (vii) counsel to the Committee; and (viii) all parties that have

         requested notice in these chapter 11 cases (collectively (i)-(viii), the “Objection Recipients”), no

         later than August 1, 2019 at 5:00 p.m. (prevailing Eastern Time) (the “Assumption and

         Assignment Objection Deadline”).

                23.     If a Designated Contract Objection is not consensually resolved before the Sale

         Hearing, the amount to be paid or reserved with respect to such objection shall be determined at

         the Sale Hearing, such later hearing date that the Debtors determine in their discretion, or such

         other date determined by this Court.


01:24575391.1
                                                         10
                      Case 19-10998-BLS        Doc 227-2      Filed 06/06/19    Page 12 of 17



                24.     Any time after the Assumption and Assignment Service Date and before the

         closing of a Sale Transaction, the Debtors reserve the right, and are authorized but not directed,

         to (i) supplement the Designated Contracts List with previously omitted Designated Contracts in

         accordance with the definitive agreement for a Sale Transaction, (ii) remove a Designated

         Contract from the list of contracts that a Successful Bidder proposes be assumed and assigned to

         it in connection with a Sale Transaction, or (iii) modify the previously stated Cure Cost

         associated with any Designated Contract.

                25.     In the event the Debtors exercise any of the rights listed above, the Debtors shall

         promptly serve the Supplemental Notice of Assumption and Assignment by electronic

         transmission, hand delivery, or overnight mail on the counterparty (and its attorney, if known) to

         each Designated Contract listed on the Supplemental Notice of Assumption and Assignment at

         the last known address available to the Debtors. Each Supplemental Notice of Assumption and

         Assignment shall set forth (i) the name and address of the counterparty to the Designated

         Contract listed thereon; (ii) the proposed effective date of the assignment (subject to the right of

         the applicable Successful Bidder, if any, to withdraw such request for assumption and assignment

         of that Designated Contract prior to the closing of the applicable Sale Transaction); (iii)

         sufficient information to identify the Designated Contract; (iv) the Cure Costs, if any; and (v)

         proposed adequate assurance, if known on the Assumption and Assignment Service Date. The

         Debtors are authorized, but not directed, to modify the Supplemental Notice of Assumption and

         Assignment as necessary and appropriate to provide customized individual notice to each

         Designated Contract counterparty. In addition, the Debtors are authorized, but not directed, to

         supplement the Designated Contract List on the Case Website with any additional Designated

         Contracts as the Debtors deem appropriate in their discretion. Service of such Supplemental


01:24575391.1
                                                         11
                      Case 19-10998-BLS        Doc 227-2         Filed 06/06/19   Page 13 of 17



         Notice of Assumption and Assignment as set forth herein shall be deemed proper, due, timely,

         good and sufficient notice of, among other things, the proposed assumption and assignment of

         the Designated Contracts and rights thereunder, the Cure Costs, and the procedures for objecting

         thereto, and no other or further notice is necessary.

                26.     Any objection by a counterparty to a Designated Contract listed on a

         Supplemental Notice of Assumption and Assignment (a “Supplemental Designated Contract

         Objection”) must (i) be to the proposed assumption and assignment of the applicable Designated

         Contract or the proposed Cure Costs, if any; (ii) state, with specificity, the legal and factual basis

         thereof as well as what Cure Costs such objecting party believes are required, if any; (iii) include

         appropriate documentation in support of the objection; and (iv) be filed and served on the

         Objection Recipients no later than fourteen (14) days from the date of service of such

         Supplemental Notice of Assumption and Assignment.

                27.     If a Supplemental Designated Contract Objection is not consensually resolved by

         the proposed effective date of assignment of the Designated Contract that is the subject of a

         Supplemental Designated Contract Objection, the Debtors shall seek an expedited hearing before

         the Court (a “Supplemental Designated Contract Hearing”) to determine the Cure Costs, if any,

         and approve the assumption of the relevant Designated Contracts. If there is no such objection,

         then the Debtors shall obtain an order of this Court, including by filing a certification of no

         objection, (a “Supplemental Designated Contract Order”) fixing the Cure Costs and approving

         the assumption of any Designated Contract listed on a Supplemental Notice of Assumption and

         Assignment.

                28.     Absent the filing of a Designated Contract Objection or Supplemental Designated

         Contract Objection and a subsequent order of the Court establishing an alternative Cure Cost, the


01:24575391.1
                                                          12
                      Case 19-10998-BLS       Doc 227-2       Filed 06/06/19    Page 14 of 17



         Cure Costs, if any, set forth in the Notice of Assumption and Assignment (or Supplemental

         Notice of Assumption and Assignment) shall be controlling, notwithstanding anything to the

         contrary in any Designated Contract or any other document, and the counterparty to the

         Designated Contract will be deemed to have consented to the assumption, assignment, and sale

         of the Designated Contract and the Cure Costs, if any, and will be forever barred from asserting

         any other claims related to such Designated Contract against the Debtors or the applicable

         Successful Bidder, or the property of any of them, except with respect to adequate assurance of

         future performance by such Successful Bidder. For the avoidance of doubt, any objections to a

         Successful Bidder’s proposed form of adequate assurance of future performance must be raised

         at the Sale Hearing or Supplemental Designated Contract Hearing, as applicable, and will be

         resolved at the hearing at which it is raised or, in the Debtors’ discretion, adjourned to a later

         hearing.

                29.     The inclusion of a Designated Contract on the Notice of Assumption and

         Assignment (or Supplemental Notice of Assumption and Assignment) will not (a) obligate the

         Debtors to assume any Designated Contract listed thereon nor the Successful Bidder(s) to take

         assignment of such Designated Contract or (b) constitute any admission or agreement of the

         Debtors that such Designated Contract is an “executory” contract.         Only those Designated

         Contracts that are included on a schedule of assumed and assigned contracts attached to the final

         Purchase Agreement with the Successful Bidder(s) (each, an “Acquired Contract”) will be

         assumed and assigned to the Successful Bidder(s).

         F.     The Sale Hearing

                30.     A Sale Hearing to (i) approve a sale of a portion or substantially all of the Assets

         to the Successful Bidder(s) and (ii) authorize the assumption and assignment of certain executory

         contracts and unexpired leases shall be held on August 13, 2019 at 10:00 a.m. (prevailing Eastern
01:24575391.1
                                                         13
                      Case 19-10998-BLS       Doc 227-2       Filed 06/06/19    Page 15 of 17



         Time), and may be adjourned or rescheduled without notice, subject to paragraph 3 of this Order.

         At the Sale Hearing, the Debtors will seek Bankruptcy Court approval of the Successful Bid(s)

         and the Backup Bid(s). Unless the Bankruptcy Court orders otherwise, the Sale Hearing shall be

         an evidentiary hearing on matters relating to the Sale Transaction(s) and there will be no further

         bidding at the Sale Hearing. In the event that the Successful Bidder(s) cannot or refuses to

         consummate the Sale(s) because of the breach or failure on the part of such Successful Bidder,

         the Debtors may, in accordance with the Bidding Procedures, designate the Backup Bid to be the

         new Successful Bid and the Backup Bidder to be the new Successful Bidder, and the Debtors

         shall be authorized, but not required, to consummate the applicable transaction with the Backup

         Bidder without further order of the Bankruptcy Court.

                31.     Any and all objections, if any, to any Sale Transaction must be filed no later than

         August 1, 2019 at 5:00 p.m. (prevailing Eastern Time) (the “Sale Objection Deadline”). In

         addition, any and all objections relating to the Auction process (an “Auction Objection”) must be

         filed by August 8, 2019 at 5:00 p.m. (prevailing Eastern Time) (the “Auction Objection

         Deadline”). Any and all such objections must be served on the Objection Recipients and counsel

         to any Successful Bidder(s), if known on the Sale Objection Deadline or the Auction Objection

         Deadline, as applicable. All replies to such objections must be filed by August 12, 2019 at 12:00

         p.m. (prevailing Eastern Time) (the “Reply Deadline”).

         G.     Other Provisions

                32.     Notwithstanding anything herein or in the Bidding Procedures to the contrary, the

         Debtors shall not be permitted to modify the consultation rights of the Consultation Parties or the

         Bid Consultation Parties in the Bidding Procedures absent further order of this Court or the

         consent of any affected Consultation or Bid Consultation Parties.


01:24575391.1
                                                         14
                      Case 19-10998-BLS          Doc 227-2      Filed 06/06/19    Page 16 of 17



                33.        The Debtors are authorized and empowered to take such action as may be

         necessary to implement and effect the terms and requirements established under this Bidding

         Procedures Order.

                34.        This Bidding Procedures Order shall be binding on and inure to the benefit of the

         Debtors, including any chapter 7 or chapter 11 trustee or other fiduciary appointed for the estates

         of the Debtors.

                35.        This Bidding Procedures Order shall constitute the findings of fact and

         conclusions of law and shall take immediate effect upon execution hereof.

                36.        To the extent this Bidding Procedures Order is inconsistent with any prior order or

         pleading with respect to the Motion in these cases, the terms of this Bidding Procedures Order

         shall govern.

                37.        To the extent any of the deadlines set forth in this Bidding Procedures Order do

         not comply with the Local Rules, such Local Rules are waived and the terms of this Bidding

         Procedures Order shall govern.

                38.        Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

         7062, 9014, or otherwise, this Court, for good cause shown, orders that the terms and conditions

         of this Bidding Procedures Order shall be immediately effective and enforceable upon its entry.




01:24575391.1
                                                           15
                      Case 19-10998-BLS       Doc 227-2      Filed 06/06/19   Page 17 of 17



                39.     This Court shall retain jurisdiction with respect to all matters arising from or

         related to the implementation or interpretation of this Bidding Procedures Order, including, but

         not limited to, any matter, claim, or dispute arising from or relating to the Bidding Procedures,

         any Stalking Horse Agreement, and the implementation of this Bidding Procedures Order.



         Dated: Wilmington, Delaware
                             , 2019
                                                         Brendan Linehan Shannon
                                                         United States Bankruptcy Judge




01:24575391.1
                                                        16
